 THE BUREAU OF NATIONAL AFFAIRS, INC.87If in the election directed herein a majority of the return roomemployees vote for the Petitioner, they shall be deemed to have indi-cated their desire to constitute a separate appropriate unit. In thatevent the Regional Director is instructed to issue a certification ofrepresentatives to the Petitioner for a unit of all return room employeesof the Employer at its Brooklyn, New York, plant, excluding all otheremployees, and all supervisors 7 as defined in the Act, which unit theBoard, in such circumstances, finds to be appropriate for purposes ofcollective bargaining.We shall then modify accordingly the certifi-cate issued to the Intervenor on July 7, 1950. If a majority vote forthe Intervenor, they shall be deemed to have elected to remain in theunit originally found appropriate by the Board.[Text of Direction of Election omitted from publication in thisvolume.]7Although the Petitioner would include the foreman of the return room in the unit onthe ground that he is a"mere messenger boy" for the Employer, we shall exclude himfrom the unit as a supervisorThe record indicates that he makes effective recommenda-tions concerning the retention of new employees and the discharge of employees,as wellas responsibly directing the work of the return room.THE BUREAU OF NATIONAL AFFAIRS, INC.andWASHINGTON NEWSPAPERGUILD, OF THE AMERICAN NEWSPAPER GUILD, CIO, PETITIONER.Case No. 5-RC-850. February 14,1950Supplemental Decision and Direction of ElectionIn our decision of October 9, 1951 (96 NLRB 673), in this matter,the Board found that the unit sought by the Petitioner was inap-propriate.In view of this conclusion, and as the Petitioner clearlyand emphatically 1 stated that it did not desire an election in any otherunit which the Board might find appropriate, the Board issued anorder dismissing the petition.On January 15, 1952, the Petitioner filed a petition for reconsidera-tion, and thereafter the Employer filed a memorandum in oppositionto the petition.In its request for reconsideration the Petitioner haschanged its position and has withdrawn its objection to an election,among the employees it seeks to represent, to determine whether thoseemployees should be added to the unit of editorial employees whichthe Petitioner now represents.As such a unit would be appropriatefor the reasons stated in our decision of October 9, 1951, in this matterand inRecord Publishing Company,91 NLRB No. 215 (not reportedin printed volumes of Board decisions), the Board hereby reopens1The Position of the Petitioner was so stated at the hearing and in the Petitioner's briefwhich concluded,"Because of the compelling circumstances in this case, the Guild believesthat the unit it requests should be neither reduced nor enlarged.It is not interested in,nor does it request, the designation of any alternative unit as appropriate."98 NLRB No. 26. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis proceeding and rescinds its Order of October 9, 1951, dismissingthe petition.2We shall direct an election among all. employees in the accounting,business, production, and sales departments, personnel office, andoffice of the planning director of the Employer at its Washington,D. C., plant, including all regular part-time employees, but excludingall other employees and all supervisors as defined in the Act. If amajority of the employees voting cast ballots for the Petitioner, theywill be taken to have indicated their desire to be part of the unit ofemployees presently represented by the Petitioner (and the Peti-tioner may bargain for them as part of such unit), and the RegionalDirector conducting the election directed herein is instructed to issuea certificate of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.][CHAIRMANHERZOG tookno part in the consideration of the aboveSupplementalDecision and Direction of Election.]2Despite the belatedness of the Petitioner's change of position,we do not believe thatitwould either effectuate the policies of the Act or be in the public interest to reaffirmour dismissal of the petition and to require the Petitioner to initiate a new proceedingbefore the Board.MARSHALL FIELD&COMPANYandRETAILCLERKS INTERNATIONALASSOCIATION,LOCALNo. 1515-M. F., AFL.Case No. 13-CA--594.February 15, 1952,Decisionand OrderOn May 3, 1951, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair,laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor practicesalleged in the complaint.Thereafter the Respondent, the Union, andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to leave, the Respondent also filed areply brief.At the request of the Respondent and the Union, oral argument washeard before the Board on November 20,1951.All parties were repre-sented by counsel and participated in the argument.98 NLRB No. 11.